DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/05/2022 has been entered.
 
Response to Amendments
Applicant's amendments filed 9/05/2022 to claims 1, 5-7, 10, 11, 32-36, and 38-44  have been entered. Claims 2-4, 8, 9, 13, 14, 23, 24, 30, 31 and 37 are canceled. Claims 45 and 46 have been added. Claims 1, 5-7, 10-12, 15-22, 25-29, 32-36, and 38-46 remain pending, of which claims 1, 5-7, 10, 11, 32-36, and 38-46 are being considered on their merits. Claims 12, 15-22, and 25-29 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, and 41-46 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wen et al. (US 2012/0100185) as evidenced by Qin et al. (Carbohydrate Polymers (2006), 63, 367-374; Reference U).
This rejection addresses the embodiment of free amine groups prepared by deacetylation of chitosan.
Regarding claims 43 and 44, the broadest reasonable interpretation of “is shapeable with a biopsy punch and a scalpel in the shape of a cone or cylinder” does not impart any cone of cylindrical structure to the claimed composition only that the lyophilized polysaccharide composition of claim 1 be capable of being shaped/molded/pressed into such shapes. See M.P.E.P. § 2111. Therefore, any art that teaches that the lyophilized polysaccharide composition of claim 1 is capable of being shaped/molded/pressed with either a biopsy punch or a scalpel will meet the limitations of claims 43 and 44.
Wen teaches a lyophilized photocurable chitosan scaffold composition, wherein the chitosan has a 0.85 degree (i.e. 85%) degree of deacetylation, wherein the composition is molded into discs and trimmed with a biopsy punch (Example 1 at ¶0112, ¶0113, and Example 18 at ¶0149-0150), anticipating or reading on claims 1, 3, 7, 9, and scaffolds capable of being shaped for claims 43, and 44. Wen teaches a macroscopically visible composition (Fig. 6), anticipating or reading on claims 1, 7, 45, and 46. Wen teaches an embodiment wherein adding gelatin to photocurable chitosan scaffold(s) improves the rheological/mechanical properties over photocurable chitosan alone (Example 1 at ¶0113 and ¶0123-0124; Fig. 5), anticipating or reading on claims 41 and 42. Wen teaches the composition is capable of use as an intra-articular implant (Example 10), anticipating or reading on claims 1 and 7.
Qin teaches that solubility of deacetylated chitosan at is dependent on molecular weight and pH (Table 1, Fig. 3, and subheading 3.2 spanning p369-370).
Regarding claims 1 and 7, Wen is silent regarding any microparticle dispersion, controlled rehydration, and the functional properties as set forth in elements (i)-(x). However and in certain circumstances, claims may be rejected under alternatively under 35 U.S.C. § 102 and § 103, such as when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention; see In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). In these situations, if the examiner finds factual grounds for concluding that the prior-art teaching is substantially identical to the claimed invention, the examiner has adequate basis for shifting the burden of proof to applicant to show a material difference. See M.P.E.P. § 2112, part V. In this case, Wen’s composition is substantially identical to the claimed product as it meets all the structural limitations of claim 1 thus comprising a macroscopically visible and lyophilized chitosan scaffold composition, wherein the chitosan has a 0.85 degree (i.e. 85%) degree of deacetylation, wherein the composition sufficiently rigid to be molded into discs and trimmed with a biopsy punch, and the evidentiary teachings of Qin make clear that inherent property of deacetylated chitosan to dissolve at neutral pH is dependent on the molecular weight of the deacetylated chitosan. Therefore, the burden of proof is shifted back to Applicant to show a material difference between Wen’s composition as evidenced by Qin and the claimed composition.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 1, 5-7, 10, 11, 39, and 41-46 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Thein-Han et al. (Acta Biomaterialia (2009), 5, 1182-1197) as evidenced by Wen et al. (US 2012/0100185) and Qin et al. (Carbohydrate Polymers (2006), 63, 367-374; Reference U).
This rejection addresses the embodiment of free amine groups prepared by deacetylation of chitosan.
Regarding claims 43 and 44, the broadest reasonable interpretation of “is shapeable with a biopsy punch and a scalpel in the shape of a cone or cylinder” does not impart any cone of cylindrical structure to the claimed composition only that the lyophilized polysaccharide composition of claim 1 be capable of being shaped/molded/pressed into such shapes. See M.P.E.P. § 2111. Therefore, any art that teaches that the lyophilized polysaccharide composition of claim 1 is capable of being shaped/molded/pressed with either a biopsy punch or a scalpel will meet the limitations of claims 43 and 44.
Thein-Han teaches a lyophilized chitosan-nanohydroxyapatite or pure chitosan scaffold composition and wherein the chitosan either has a 75% degree of acylation at 250 kDa or 83% degree of acylation at 400 kDa (Abstract; p1184, subheading 2.2), anticipating or reading on claims 1, 3, 6, 7, 8-10, and 39, 45, and 46. Thein-Han teaches visually examining the chitosan scaffolds and describes them as colorless, stiff, and inelastic (1st paragraph of subheading 3.1 on p1186), anticipating or reading on the macroscopically visible scaffolds of claims 1 and 7. Thein-Han teaches chitosan is structurally similar to endogenous glycosaminoglycans which are a major component of the extracellular matrix of cartilage and that chitosan scaffolds would likely be an advantageous scaffold to repair chondral (e.g. cartilage) defects (p1183, left column paragraph starting “The ability of chitosan…” through paragraph ending “…HA matrix [15].”), anticipating or reading on the intra-articular implant of claims 1 and 7. Thein-Han teaches preparing the scaffold compositions in-part by adding acetic acid into chitosan solution (p1184, subheading 2.2), anticipating or reading on claims 2, 4, 5, 8, and 11. Thein-Han measures the mechanical properties of both the chitosan-nanohydroxyapatite and pure chitosan scaffolds (p1186, subheading 3.2 and Fig. 4), anticipating the functional mechanical properties of claims 41 and 42.
Regarding claims 43 and 44, Thein-Han is silent if the chitosan scaffold(s) compositions are capable of being shaped with tools such as a biopsy punch or a scalpel. However, Wen teaches a lyophilized photocurable chitosan scaffold composition, wherein the chitosan has a 0.85 degree (i.e. 85%) degree of deacetylation, wherein the composition is capable of being molded into discs and trimmed with a biopsy punch (Example 1 at ¶0112, ¶0113, and Example 18 at ¶0149-0150). Therefore and absent any showing to the contrary, the teachings of Thein-Han as evidenced by Wen anticipate or read on claims 43 and 44.
Qin teaches that solubility of deacetylated chitosan at is dependent on molecular weight and pH (Table 1, Fig. 3, and subheading 3.2 spanning p369-370).
Regarding claims 1, 7, 45, and 46, Thein-Han is silent regarding any microparticle dispersion, controlled rehydration, and the functional properties as set forth in elements (i)-(x). However and in certain circumstances, claims may be rejected under alternatively under 35 U.S.C. § 102 and § 103, such as when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention; see In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). In these situations, if the examiner finds factual grounds for concluding that the prior-art teaching is substantially identical to the claimed invention, the examiner has adequate basis for shifting the burden of proof to applicant to show a material difference. See M.P.E.P. § 2112, part V. In this case, Thein-Han’s composition is substantially identical to the claimed product as it meets all the structural limitations of claim 1 thus comprising a macroscopically visible and a lyophilized chitosan-nanohydroxyapatite or pure chitosan scaffold composition and wherein the chitosan either has a 75% degree of acylation at 250 kDa or 83% degree of acylation at 400 kDa, wherein the composition is described as stiff and inelastic, and the evidentiary teachings of Qin make clear that inherent property of deacetylated chitosan to dissolve at neutral pH is dependent on the molecular weight of the deacetylated chitosan.. Therefore, the burden of proof is shifted back to Applicant to show a material difference.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 32, 36, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Wen as evidenced by Qin applied to claim 1 above, and further in view of Chorny et al. (US 2007/0116768).
The teachings of Wen as evidenced by Qin are relied upon as set forth above.
Regarding claim 32, Wen does not teach any protein or lipid capable of stimulating the acute immune response in wound repair. Regarding claim 36, Wen does not teach any therapeutic factor capable of stimulating angiogenesis; this rejection addresses the embodiment of PDGF for claims 32 and 36. Regarding claim 38, Wen does not teach the embodiment of VEGF.
Chorny teaches a composition comprising microparticles and a polysaccharide (Abstract), wherein the polysaccharide is selected in-part from chitosan and dextran (¶0003-0036). Chorny teaches freeze-drying (i.e. lyophilizing) the chitosan or dextran particles (¶0121). Chorny teaches a working example directed towards a microparticle composition comprising PDGF and dextran sulfate wherein the microparticles are optionally freeze dried (Example 1) and wherein PDGF is capable of stimulating angiogenesis in myocardial tissue, which would be advantageous to prevent rapid escape of the growth factors from the target tissue and provide the sustained
presence of the growth factor for a therapeutically effective time period. (¶0018 and ¶0086), reading on claims 32 and 36. Chorny expressly teaches VEGF and PDGF as equivalent growth factors for stimulating angiogenesis (¶0018), reading on claim 38.
Regarding claims 32 and 36, it would have been obvious before the invention was made to further add the PDGF of Chorny to the composition of Wen. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Chorny and Wen are directed in-part towards lyophilized chitosan compositions. The skilled artisan would have been motivated to do so because Chorny teaches that the addition of VEGF would be advantageous to  prevent rapid escape of the growth factors from the target tissue and provide the sustained presence of the growth factor for a therapeutically effective time period.
Regarding claim 38, a person of ordinary skill in the art would have had a reasonable expectation of success in further substituting PGDF for VEGF of Chorny in Wen’s composition because both growth factors are explicitly taught as being useful for THE SAME PURPOSE of stimulating angiogenesis. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 33, 34, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Wen and Chorny as evidenced by Qin as applied to claims 1 and 32 above, and further in view of Yamada et al. (J Pharm Sci 94:2432–2440, 2005) and Sleijfer et al. (Pharm World Sci (2005) 27: 423–431).
The teachings of Wen and Chorny as evidenced by Qin are relied upon as set forth above.
Regarding claims 33, 34, and 40, Chorny does not teach interferon alpha.
Yamada teaches a composition comprising chitosan oligomers and interferon-alpha improves the pulmonary absorption of interferon-alpha as compared to pulmonary administration of interferon-alpha alone (Abstract), reading on claims 33, 34 and 40.
Sleijfer teaches that interferon-alpha is administered to subjects suffering from hepatitis, solid tumors, various hematologic disorders, Kaposi sarcoma, Condylomata accuminata, and Behcets’ disease (Table 1), reading on claims 32 and 33. Sleijfer teaches that interferon-alpha cannot be administered orally and is typically administered parenterally, subcutaneously, and intravenously (p423, paragraph starting “As IFN-α is a protein…”), reading on claims 33, 34 and 40.
Regarding claims 33, 34, and 40, it would have been obvious before the invention was filed to further add the composition comprising interferon-alpha of Yamada to the chitosan composition of Wen in view of Sleijfer. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Wen and Yamada are directed in-part to chitosan compositions. The skilled artisan would have been motivated to do so because the combination of chitosan and interferon-alpha is advantageous to improve the pulmonary bioavailability of interferon-alpha would improve methods of administering interferon-alpha by pulmonary administration when considered with Sleijfer who teaches that interferon-alpha is typically administered through other routes and cannot be administered orally.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Wen, Chorny, Yamada, and Sleijfer as evidenced by Qin as applied to claims 1, 32, and 33 above, and further in view of Nicolete et al. (BMC Immunology (2008), 9(36), 11 pages).
The teachings of Wen, Chorny, Yamada, and Sleijfer as evidenced by Qin are relied upon as set forth above, and read on the interferon alpha of claim 35.
Regarding claim 35, Wen, Chorny, Yamada, and Sleijfer as evidenced by Qin do not teach LTB4.
Nicolete teaches that administering microspheres loaded with LTB4 stimulates the immune response when administered to subjects (Abstract), reading on claim 35. Nicolete teaches that endogenous leukotrienes display protective effects against infectious diseases (1st paragraph of the Background spanning p1-2), reading on claim 35. Nicolete teaches that LTB4-loaded microspheres improves leukocyte infiltration into the lung parenchyma (paragraph spanning p4-5; Fig. 1 and 2), reading on claim 35.
Regarding claim 35, it would have been obvious before the invention was filed to further combine the LTB4 of Nicolete with the interferon alpha of Yamada and Wen’s chitosan scaffold in view of Sleijfer. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Chorny and Nicolete are directed towards microparticle compositions, and Wen, Chorny and Yamada are directed towards chitosan compositions. The skilled artisan would have been motivated to do so because both Yamada and Nicolete as a whole teach that combination of interferon-alpha and LTB4 with the chitosan microspheres of Chorny would likely improve interferon alpha bioavailability in the lung as a therapeutic and leukocyte infiltration in the lungs as part of the innate immune response in subjects in need of treatment thereof.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 32, 36, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Thein-Han as evidenced by Qin as applied to claim 1 above, and further in view of Chorny et al. (US 2007/0116768).
The teachings of Thein-Han as evidenced by Qin are relied upon as set forth above.
Regarding claim 32, Thein-Han does not teach any protein or lipid capable of stimulating the acute immune response in wound repair. Regarding claim 36, Thein-Han does not teach any therapeutic factor capable of stimulating angiogenesis; this rejection addresses the embodiment of PDGF for claims 32 and 36. Regarding claim 38, Thein-Han does not teach the embodiment of VEGF.
Chorny teaches a composition comprising microparticles and a polysaccharide (Abstract), wherein the polysaccharide is selected in-part from chitosan and dextran (¶0003-0036). Chorny teaches freeze-drying (i.e. lyophilizing) the chitosan or dextran particles (¶0121). Chorny teaches a working example directed towards a microparticle composition comprising PDGF and dextran sulfate wherein the microparticles are optionally freeze dried (Example 1) and wherein PDGF is capable of stimulating angiogenesis in myocardial tissue, which would be advantageous to prevent rapid escape of the growth factors from the target tissue and provide the sustained
presence of the growth factor for a therapeutically effective time period. (¶0018 and ¶0086), reading on claims 32 and 36. Chorny expressly teaches VEGF and PDGF as equivalent growth factors for stimulating angiogenesis (¶0018), reading on claim 38.
Regarding claims 32 and 36, it would have been obvious before the invention was made to further add the PDGF of Chorny to the composition of Thein-Han. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Chorny and Thein-Han are directed in-part towards lyophilized chitosan compositions. The skilled artisan would have been motivated to do so because Chorny teaches that the addition of VEGF would be advantageous to  prevent rapid escape of the growth factors from the target tissue and provide the sustained presence of the growth factor for a therapeutically effective time period.
Regarding claim 38, a person of ordinary skill in the art would have had a reasonable expectation of success in further substituting PGDF for VEGF of Chorny in Thein-Han’s composition because both growth factors are explicitly taught as being useful for THE SAME PURPOSE of stimulating angiogenesis. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 33, 34, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Thein-Han and Chorny as evidenced by Qin as applied to claims 1 and 32 above, and further in view of Yamada et al. (J Pharm Sci 94:2432–2440, 2005) and Sleijfer et al. (Pharm World Sci (2005) 27: 423–431).
The teachings of Thein-Han and Chorny are relied upon as set forth above.
Regarding claims 33, 34, and 40, Chorny does not teach interferon alpha.
Yamada teaches a composition comprising chitosan oligomers and interferon-alpha improves the pulmonary absorption of interferon-alpha as compared to pulmonary administration of interferon-alpha alone (Abstract), reading on claims 33, 34 and 40.
Sleijfer teaches that interferon-alpha is administered to subjects suffering from hepatitis, solid tumors, various hematologic disorders, Kaposi sarcoma, Condylomata accuminata, and Behcets’ disease (Table 1), reading on claims 32 and 33. Sleijfer teaches that interferon-alpha cannot be administered orally and is typically administered parenterally, subcutaneously, and intravenously (p423, paragraph starting “As IFN-α is a protein…”), reading on claims 33, 34 and 40.
Regarding claims 33, 34, and 40, it would have been obvious before the invention was filed to further add the composition comprising interferon-alpha of Yamada to the chitosan composition of Thein-Han in view of Sleijfer. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Thein-Han and Yamada are directed in-part to chitosan compositions. The skilled artisan would have been motivated to do so because the combination of chitosan and interferon-alpha is advantageous to improve the pulmonary bioavailability of interferon-alpha would improve methods of administering interferon-alpha by pulmonary administration when considered with Sleijfer who teaches that interferon-alpha is typically administered through other routes and cannot be administered orally.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Thein-Han, Chorny, Yamada, and Sleijfer as evidenced by Qin as applied to claims 1, 32, and 33 above, and further in view of Nicolete et al. (BMC Immunology (2008), 9(36), 11 pages).
The teachings of Thein-Han, Chorny, Yamada, and Sleijfer as evidenced by Qin are relied upon as set forth above, and read on the interferon alpha of claim 35.
Regarding claim 35, Thein-Han, Chorny, Yamada, and Sleijfer do not teach LTB4.
Nicolete teaches that administering microspheres loaded with LTB4 stimulates the immune response when administered to subjects (Abstract), reading on claim 35. Nicolete teaches that endogenous leukotrienes display protective effects against infectious diseases (1st paragraph of the Background spanning p1-2), reading on claim 35. Nicolete teaches that LTB4-loaded microspheres improves leukocyte infiltration into the lung parenchyma (paragraph spanning p4-5; Fig. 1 and 2), reading on claim 35.
Regarding claim 35, it would have been obvious before the invention was filed to further combine the LTB4 of Nicolete with the interferon alpha of Yamada and Thein-Han’s chitosan scaffold in view of Sleijfer. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Chorny and Nicolete are directed towards microparticle compositions, and Thein-Han, Chorny and Yamada are directed towards chitosan compositions. The skilled artisan would have been motivated to do so because both Yamada and Nicolete as a whole teach that combination of interferon-alpha and LTB4 with the chitosan microspheres of Chorny would likely improve interferon alpha bioavailability in the lung as a therapeutic and leukocyte infiltration in the lungs as part of the innate immune response in subjects in need of treatment thereof.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Affidavit/Declaration
The Declaration under 37 CFR 1.132 filed on 9/05/2022 is insufficient to overcome the rejection of claims 1, 7, and 41-44 based upon Wen and claims 1, 5-7, 10, 11, 39, and 41-44  as set forth in the last Office action for the reasons given below. See M.P.E.P. §  716.01(c). Declarant’s specific arguments over the rejections of record start at page 10. 
On page 10 of the declaration, the declarant relies on arguments over Chorny previously presented in the declaration dated 10/05/2020, which are not found persuasive of error for the reasons given the final Office Action dated 11/19/2020. It is noted that Chorny is not relied upon as a primary reference in any 35 U.S.C. § 102 and/or 103 rejection, but as a secondary reference to address dependent claims 32, 36, and 38 in view of either Wen or Thein-Han.
On pages 10-11 of the declaration, the declarant alleges that Fig. 9 and ¶0128 render Wen inoperable with respect to “solid state capable of being formed into a desired shape, and a microparticle dispersion state when said mechanically rigid, 3-dimensional solid scaffold intra-articular implant is contacted with at least one of a neutral aqueous solution, blood, blood derived fluid and combinations thereof;” as set forth in claim 1. Similarly, on pages 12-15 of the declarant alleges that p1185 render Thein-Han inoperable with respect to the quoted limitation of claim 1 above. This is not found persuasive of error as the arguments are not reasonably commensurate to the scope of the claims and there is insufficient evidence in Wen and Thein-Han alone to establish that these references are inoperable with respect to claim 1. First, the pH of the aqueous culture medium of Wen is not specified so there is insufficient information from Wen alone to establish inoperability, and would not likely meet the broadest reasonable interpretation of a “neutral aqueous solution” (emphasis added) as set forth in claim 1 as pH range of mammalian cell culture media such as those of Wen would be plainly understood as slightly basic at a pH range of about 7.2-7.4 as set forth by Maurer (internet article (2005), 2 pages; Reference V) (see the first paragraph of Maurer on the first page). Second, the pH range of the distilled water of Thein-Han would be plainly understood as acidic with a pH range of about 4-6.5 and caused by the dissolution of atmospheric carbon dioxide into carbonic acid as set forth by appended Technical Note T11-001 (2011, 1 page; Reference W). Third and regarding both Wen and Thein-Han, Applicant’s arguments do not address the other embodiments of claim 1 wherein the composition is a capable of forming a microparticle dispersion in blood, a blood derived fluid, or combinations thereof (said combinations inclusive of a neutral aqueous medium). Normal arterial blood (e.g. free of any pathological state) plainly has as slightly basic at a pH range of about 7.35-7.45 as evidenced by Higgins (internet article (2004), 16 pages; Reference X) (see the 3rd paragraph/sentence on the 1st page), and any broadest reasonable interpretation of the combinations required by claim 1 is not limited towards any particular pH as no particular pH is specified for any generic blood derived product and no pH is specified for any of the combinations. Finally, the evidentiary teachings of Qin make clear that any property of deacetylated chitosan to dissolve is not only a function of pH but is also a function of molecular weight and the claims are not limited towards any particular molecular weight.
At this time, the preponderance of evidence weighs in favor of obviousness as set forth in the rejections above.

Response to Arguments
Applicant’s arguments on pages 10-26 of the reply have been fully considered as applied to the new grounds of rejection above and necessitated by the instant amendments, but not found persuasive of error for the reasons given below. Any arguments over the instant Declaration are fully addressed above.
On pages 11-14, Applicant alleges that Wen does not teach every limitation of claim 1, and similarly on pages 15-18 Applicant alleges that Thein-Han does not teach every limitation of claim 1A specifically that Wen is not capable of meeting “solid state capable of being formed into a desired shape, and a microparticle dispersion state when said mechanically rigid, 3-dimensional solid scaffold intra-articular implant is contacted with at least one of a neutral aqueous solution, blood, blood derived fluid and combinations thereof”  and citing the instant Declaration in support thereof. This is not found persuasive of error as the arguments are not reasonably commensurate to the scope of the claim as claim 1 does not require a composition capable of dispersing into microparticles in an “aqueous medium” but in either a neutral aqueous medium, blood, blood derived fluid and combinations thereof and ss cited above, the culture medium of Wen and distilled water of Thein-Han do not meet the functional limitations of claim 1 as a basis for considerations of nonobviousness. 
Applicant’s arguments over Chorny on pages 18-21 and again on pages 22-25 are acknowledged, but not found persuasive of error. Applicant appears to be bodily incorporating the teachings of Chorny into Wen or separately into Thein-Han, which is not the proper test for obviousness. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Applicant’s arguments do not address the specific reasoning given to add the PDGF or VEGF of Chorny to Wen’s or Thein-Han’s composition.
	On pages 21-22, Applicants rely on arguments and instant declaration traversing the above and alternate grounds of rejection claim 1 under 35 U.S.C. § 102 and 103 over Wen and separately over Thein-Han to traverse the rejections of claims 33, 34, and 40 in view of Chorny, Yamada, and Sleijfer, claim 35 further in view of Nicolete. Therefore, the response set forth above to arguments also applies to this rejection.

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653